DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species IV, drawn to Fig. 3B in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that the species represent various aspects of solving a condensate problem.  This is not found persuasive because as the Examiner outlined in the Election Requirement, the Applicant themselves have outlined the figures to be separate embodiments which each comprise and elaborate on separate components.
The requirement is still deemed proper and is therefore made FINAL.

As a result of the Species election of Species IV, drawn to Fig. 3B, Claims 4 & 12, drawn a gasket 406 dispose(d) proximal to an articulated edge of an upper-most articulated slat, as outlined in the Specifications dated 09/16/2022 in ¶0027, is withdrawn from consideration as it pertains to a non-elected Sub-Species I, drawn to Fig. 4.

As a result of the Species election of Species IV, drawn to Fig. 3B, Claim 14 and its dependents, pertaining to an aircraft galley drawn to non-elected Species II, pertaining to Figs. 2A-B (¶0009, Lines 6-9), are withdrawn from consideration as they pertain to a non-elected Species.

Claim Objections

Claims 2 & 8 are objected to because of the following informalities:  Claims 2 & 8 similarly recite a “slant weight”, which seems like a typographical error that should elaborate on the element “slat weight 506” as outlined in ¶0029.  Appropriate correction is required.

Claims 4 & 12 are objected to because of the following informalities:  Claims 4 & 12 similarly recite “a gasket dispose proximal to an articulated edge of an upper-most articulated slat”, which seems like a typographical error that should have an “d” on the end of the word “dispose”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 & 13 similarly recite the limitation “further comprising a biasing spring configured to bias the articulated slats into a closed orientation”, to which upon a formal review of the Specifications, while the Examiner was able to locate subject matter pertaining to a “biasing element” in ¶0006, the Examiner was unable to locate subject matter that would shed light on the particular biasing element to be a spring, of which the word “spring” is not located within the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 5 & 13 similarly recite the limitation “further comprising a biasing spring configured to bias the articulated slats into a closed orientation”, however, as outlined in the 112(a) rejection above, no such evidence exists to support the biasing element to be in spring form; in fact, the word “spring” is not present in the disclosure, leading the Examiner to be unclear about what the Applicant is claiming. For examination purposes, the biasing spring will be interpreted as any element that can be capable of biasing another, to include a previously claimed slat weight, as the Applicant only has disclosure for a biasing element. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa.

Regarding Claim 1, Peters (GB2522040) shows an air return duct grille (14, Fig. 1) comprising: a plurality of partially overlapping articulated slats (30, Fig. 1) configured to produce a fluid seal when in a closed orientation (Page 6, Lines 12-14 – the slats 30 are configured to provide a fluid seal to prevent air from coming back inside the slats 30, when in a closed orientation). 
However, Peters lacks showing at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in an open orientation.  
Shirakawa (JPH094916), an air duct with a grille, is in the same field of endeavor as Horstman which is an air duct with a grille.
Shirakawa teaches at least one angle restrictor (20, Fig. 3/6) configured to define a maximum deflection of at least one articulated slat (17, Fig. 3/6) when in an open orientation (Fig. 6C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Shirakawa to provide at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in an open orientation, which would provide a louver within the outlet to change the air direction while making the louver easily detachable from the ventilation path (¶0013, Lines 1-3).

Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa, in further view of Burd (US 2015/0059378).

Regarding Claim 2, Peters shows elements of the claimed invention as stated above in claim 1 including the articulated slats.
However, the combination of Peters & Shirakawa lacks showing further comprising at least one slant weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation.  
Burd (US 2015/0059378), an air duct with a grille, is in the same field of endeavor as Peters which is an air duct with a grille. 
	Burd teaches at least one slant weight (¶0016, Lines 1-3) disposed on the slat (32, Fig. 1) configured to bias the corresponding articulated slat into a closed orientation (¶0016, Lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peters & Shirakawa to incorporate the teachings of Burd to provide at least one slant weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation, which would provide an apparatus that can reverse chiller airflow in an aircraft galley chilling system to avoid premature and/or unscheduled defrost cycles in galley air chillers from the unnecessary ingestion of moist air when aircraft galley food cart bay doors are opened (¶0005, Lines 1-5).

11LBG219-03Regarding Claim 5, Peters shows elements of the claimed invention as stated above in claim 1 including the articulated slats.
However, the combination of the combination of Peters & Shirakawa lacks showing  further comprising a biasing spring configured to bias the articulated slats into a closed orientation.
Burd teaches further comprising a biasing spring (¶0016, Lines 1-3 – as the Applicant has disclosed a spring for biasing a slat, as does Burd teach with a biasing weight; see 112(b) rejection above) configured to bias the articulated slats into a closed orientation (¶0016, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Peters & Shirakawa to incorporate the teachings of Burd to provide further comprising a biasing spring configured to bias the articulated slats into a closed orientation, which would provide an apparatus that can reverse chiller airflow in an aircraft galley chilling system to avoid premature and/or unscheduled defrost cycles in galley air chillers from the unnecessary ingestion of moist air when aircraft galley food cart bay doors are opened (¶0005, Lines 1-5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa, in further view of Burd (US 2017/0122647), hereinafter referred to as Burd ‘647.

Regarding Claim 3, the combination of Peters & Shirakawa shows elements of the claimed invention as stated above in claim 1 except further comprising an insect mesh. 
 	Burd ‘647 (US 2017/0122647), an air duct for use in an aircraft, is in the same field of endeavor as Horstman which is an air duct for use in an aircraft.
Burd ‘647 teaches further comprising an insect mesh (¶0039, Lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peters & Shirakawa to incorporate the teachings of Burd ‘647 to provide further comprising an insect mesh, which would provide a means to prevent dust, insects, or vermin from gaining access to the chillers components or gaining access to the perishable items stored in an adjacent carts (¶0039, Lines 1-5).

Claims 6 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040).

Regarding Claim 6, Horstman (US 8,936,671) shows an air return duct (54, Fig. 2 – the air return duct extends from the lower housing portion, to where element 66 is identified at the neck of the supply duct 72) comprising: a surface (56, Fig. 2) configured to be adjacent to a condensate hose (70, Fig. 2, Col. 2, Lines 46-50); and at least one grille (84, Fig. 2) comprising a plurality of partially overlapping articulated slats (Fig. 2 – the air inlet opening 76 can be covered with a decorative grill, louvers, overlapping fins, or slats, or other equivalent types of ventilating openings (Col. 4, Lines 40-42); as a result of the listed and/or other equivalent types of elements 84, the grille 84 is comprised of a plurality of partially overlapping articulated slats) disposed in the surface (Fig. 2).
	However, Horstman lacks showing a slanted surface configured to slant, and at least one grille disposed in the slanted surface.
	Oswald (US 2013/0047657), an air duct for an aircraft, is in the same field of endeavor as Horstman which is an air duct for an aircraft.
Oswald teaches a slanted surface (810, Fig. 14) configured to slant (Fig. 14), and at least one grille (Fig. 14 – the slanted surface 810 comprises of three grilles) disposed in the slanted surface (Fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horstman to incorporate the teachings of Oswald to provide a slanted surface configured to slant, and at least one grille disposed in the slanted surface, which would provide an arrangement in which an air chiller system onboard the aircraft can be used to provide an air-through arrangement for sending air through galley food carts to keep the temperature of galley food and beverages at the required food storage temperature (¶0002-0003).
	However, the combination of Horstman & Oswald lacks showing a plurality of partially overlapping articulated slats configured to produce a fluid seal when in a closed orientation, wherein: the articulated slats are biased into a closed orientation when an air pressure disparity inside the air return duct and outside the air return duct is below a threshold; and the articulated slats are configured to an open orientation when the air pressure disparity inside the air return duct and outside the air return duct is above the threshold.
	Peters (GB2522040), a ventilation device with slats, is in the same field of endeavor as Horstman which is a ventilation device with slats.
	Peters teaches a plurality of partially overlapping articulated slats (30, Fig. 1) configured to produce a fluid seal  when in a closed orientation (Page 6, Lines 12-14), wherein: the articulated slats are biased into a closed orientation when an air pressure disparity inside the air return duct (12, Fig. 3) and outside the air return duct is below a threshold (Page 6, Lines 12-14 – when the air pressure is below a threshold to move the slats 30, the slats pivot to block the passage of air into the duct in this direction); 
and the articulated slats are configured to an open orientation when the air pressure disparity inside the air return duct and outside the air return duct is above the threshold (Page 6, Lines 9-12 – when the air pressure inside the duct is above a threshold when air is to move to the outside, the slats 30 are configured to be pivotable in an open orientation to let air through).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman & Oswald to incorporate the teachings of Peters to provide a plurality of partially overlapping articulated slats configured to produce a fluid seal when in a closed orientation, wherein: the articulated slats are biased into a closed orientation when an air pressure disparity inside the air return duct and outside the air return duct is below a threshold; 
and the articulated slats are configured to an open orientation when the air pressure disparity inside the air return duct and outside the air return duct is above the threshold, which would provide a duct with a grille to prevent a backdraft of exhaust air back into the duct (Page 1, Lines 20-21). 

Regarding Claim 10, Horstman shows further comprising at least one open air inlet port (76, Fig. 2) disposed in the surface, distal from an inlet connection port (86, Fig. 2) defined by the air return duct (Fig. 2).  
	However, Horstman lacks showing at least one open air inlet port disposed in the slanted surface.
Oswald teaches at least one open air port (Fig. 14 – the slanted surface 810 comprises of three open air ports) disposed in the slanted surface (810, Fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horstman to incorporate the teachings of Oswald to provide at least one open air inlet port disposed in the slanted surface, which would provide an arrangement in which an air chiller system onboard the aircraft can be used to provide an air-through arrangement for sending air through galley food carts to keep the temperature of galley food and beverages at the required food storage temperature (¶0002-0003).

Regarding Claim 11, Horstman shows further comprising a baffle (78, Figs. 3/4 – Merriam-Webster Dictionary defines Baffle: “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)”; element 78 is a filter for removing airborne impurities in the drawn in air, or, element 78 is a baffle to regulate the flow of fluid through an opening) disposed between the at least one grille (84, Fig. 2) and the inlet port (76, Figs. 2-4 – the baffle 78 can be inserted into the inlet port 76, as seen in Fig. 3, of which the inlet port can be seen in a downstream manner from the grille 84 in Fig. 2, meaning the baffle is disposed between the at least one grille 84 and the inlet port 76).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040), in further view of Shirakawa et al (JPH094916), hereinafter referred to as Shirakawa.

Regarding Claim 7, the combination of Horstman, Oswald, & Peters shows elements of the claimed invention as stated above in claim 6 including the at least one grille.
However, the combination of Horstman, Oswald, & Peters lacks showing wherein the at least one grille further comprises at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in the open orientation.  
	Shirakawa (JPH094916), an air duct with a grille, is in the same field of endeavor as Horstman which is an air duct with a grille.
Shirakawa teaches wherein the at least one grille (15, Fig. 3) further comprises at least one angle restrictor (20, Fig. 3/6) configured to define a maximum deflection of at least one articulated slat (17, Fig. 3/6) when in the open orientation (Fig. 6C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman, Oswald, & Peters to incorporate the teachings of Shirakawa to provide wherein the at least one grille further comprises at least one angle restrictor configured to define a maximum deflection of at least one articulated slat when in the open orientation, which would provide a louver within the outlet to change the air direction while making the louver easily detachable from the ventilation path (¶0013, Lines 1-3).

Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040), in further view of Burd (US 2015/0059378).

Regarding Claim 8, Horstman shows elements of the claimed invention as stated above in claim 6 including each one of the articulated slats.
However, the combination of Horstman, Oswald, & Peters lacks showing further comprising at least one slant weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation.  
Burd (US 2015/0059378), an air duct for use in an aircraft, is in the same field of endeavor as Horstman which is an air duct for use in an aircraft. 
	Burd teaches at least one slant weight (¶0016, Lines 1-3) disposed on the slat (32, Fig. 1) configured to bias the corresponding articulated slat into a closed orientation (¶0016, Lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman, Oswald, & Peters to incorporate the teachings of Burd to provide at least one slant weight disposed on each of the articulated slats configured to bias the corresponding articulated slat into a closed orientation, which would provide an apparatus that can reverse chiller airflow in an aircraft galley chilling system to avoid premature and/or unscheduled defrost cycles in galley air chillers from the unnecessary ingestion of moist air when aircraft galley food cart bay doors are opened (¶0005, Lines 1-5).

11LBG219-03Regarding Claim 13, Horstman shows elements of the claimed invention as stated above in claim 6 including the articulated slats.
However, the combination of the combination of Horstman, Oswald, & Peters lacks showing  further comprising a biasing spring configured to bias the articulated slats into a closed orientation.
Burd teaches further comprising a biasing spring (¶0016, Lines 1-3 – as the Applicant has disclosed a spring for biasing a slat, as does Burd teach with a biasing weight; see 112(b) rejection above) configured to bias the articulated slats into a closed orientation (¶0016, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Horstman, Oswald, & Peters to incorporate the teachings of Burd to provide further comprising a biasing spring configured to bias the articulated slats into a closed orientation, which would provide an apparatus that can reverse chiller airflow in an aircraft galley chilling system to avoid premature and/or unscheduled defrost cycles in galley air chillers from the unnecessary ingestion of moist air when aircraft galley food cart bay doors are opened (¶0005, Lines 1-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al (US 8,936,671), hereinafter referred to as Horstman, in view of Oswald et al (US 2013/0047657), hereinafter referred to as Oswald, in further view of Peters (GB2522040), in further view of Burd (US 2017/0122647), hereinafter referred to as Burd ‘647.

Regarding Claim 9, the combination of Horstman, Oswald, & Peters shows elements of the claimed invention as stated above in claim 6 except further comprising an insect mesh. 
 	Burd ‘647 (US 2017/0122647), an air duct for use in an aircraft, is in the same field of endeavor as Horstman which is an air duct for use in an aircraft.
Burd ‘647 teaches further comprising an insect mesh (¶0039, Lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Horstman, Oswald, & Peters to incorporate the teachings of Burd ‘647 to provide further comprising an insect mesh, which would provide a means to prevent dust, insects, or vermin from gaining access to the chillers components or gaining access to the perishable items stored in an adjacent carts (¶0039, Lines 1-5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762